UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4729



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DELSHON THOMAS HALL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (CR-05-20)


Submitted:   May 17, 2006                  Decided:   June 13, 2006


Before WILLIAMS and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.     Charles T.
Miller, Acting United States Attorney, R. Gregory McVey, Assistant
United States Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Delshon Thomas Hall pled guilty to possession with intent

to distribute at least 5 grams of cocaine base, in violation of 21

U.S.C. § 841 (a)(1)(2000). Because he had a prior drug conviction,

to which he admitted, Hall was sentenced to the statutory mandatory

minimum sentence under 21 U.S.C. § 851 (2000) of 120 months of

imprisonment.       On appeal, Hall challenges the constitutionality of

§ 851 after United States v. Booker, 543 U.S. 220 (2005), because

§ 851 allows the government to increase the maximum punishment

without proving the facts supporting the increase to a jury beyond

a reasonable doubt or alleging those facts in an indictment.

          We find Hall’s allegation that § 851 is unconstitutional

foreclosed     by    the   prior   conviction     exception    discussed   in

Almendarez-Torres v. United States, 523 U.S. 224 (1998), which was

reaffirmed by the Supreme Court in Booker, 543 U.S. at 244 (“Any

fact (other than a prior conviction) which is necessary to support

a   sentence    exceeding    the   maximum      authorized    by   the   facts

established by a plea of guilty or a jury verdict must be admitted

by the defendant or proved to a jury beyond a reasonable doubt.”).

See also United States v. Cheek, 415 F.3d 349, 351-54 (4th Cir.),

cert. denied, ___ U.S. ___, 126 S. Ct. 640 (2005) (recognizing

continuing validity of prior conviction exception).

          Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions


                                    - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 3 -